Citation Nr: 1620185	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-11 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for the period from November 27, 2010 to December 21, 2014 and 70 percent for the period from December 22, 2014 to the present for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 

3. Entitlement to a temporary total evaluation based on hospitalization in excess of 21 days for a service-connected condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Mr. R.L. 


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2008 to April 2009 and December 2009 to November 2010.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  While the appeal was pending, the RO increased the Veteran's PTSD rating to 70 percent in a January 2015 rating decision, effective December 22, 2014.   

In December 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file.  At this hearing, the Veterans Law Judge accepted jurisdiction over and heard testimony on the Veteran's TDIU claim.   Although this claim was separately denied, it can be inferred as part of the Veteran's appeal for an increased rating, since he claims his PTSD has prevented him from working since he separated from service in 2010.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran had also appealed a claim of entitlement to service connection for a back condition.  However, at the December 2015 hearing, he withdrew this claim from his appeal, and he submitted a written statement to this effect.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claims. 38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c) and (d) (2015).  The record reflects that there are outstanding Social Security records relevant to these claims.  In the December 2015 Board hearing, the Veteran testified that he was receiving disability benefits from the Social Security Administration (SSA).  He contended that the disability award was based on his PTSD.  The claims file, however, only contains one SSA letter documenting deductions from the Veteran's disability award.  Accordingly, the remaining SSA records should be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA is required to obtain SSA records when they may be relevant to the claim).  While on remand, updated VA treatment records should also be obtained.

Also, the Veteran has had numerous hospitalizations since he separated from service in 2010, some for substance abuse treatment.  He clearly believes his substance abuse is secondary to his service-connected PTSD, yet there is no medical opinion on point.  Such is needed to adjudicate his claims properly.  Since it has been almost one and a half years since the Veteran last underwent VA examination, the Board will order another examination along with the opinion request.

A February 2015 rating decision, in pertinent part, denied entitlement to a temporary total evaluation based on hospitalization in excess of 21 days for a service-connected condition, as the hospitalization in question (September 29, 2014, to November 12, 2014) was for substance abuse rehabilitation, not PTSD.  The Veteran filed a notice of disagreement shortly thereafter.  The RO has not recognized his NOD or provided the Veteran a statement of the case, so the Board has jurisdiction to remand for that limited purpose.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and obtain records relating to SSA disability benefits for the Veteran.  If the records do not exist or further attempts to obtain the records would be futile, make a formal finding of unavailability and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2. Obtain the Veteran's medical records from VA Tennessee Valley Healthcare System for treatment from February 2015 to the present. The records or attempts to obtain these records should be associated with the claims folder.

3. Only after receiving the above SSA and VA evidence, to the extent it is available, then schedule the Veteran for a VA psychiatric examination to assess the current severity of his PTSD.  The examiner should provide an opinion as to whether it is as likely as not that the Veteran's documented polysubstance abuse disorder has been caused or aggravated (worsened) by his service-connected PTSD?  

4. Then, readjudicate the claims for a higher rating for PTSD and for TDIU.  Provide the Veteran a supplemental statement of the case if the benefits sought on appeal are not granted in full.

5. Provide the Veteran a Statement of the Case on the issue of entitlement to a temporary total evaluation based on hospitalization from September 29, 2014, to November 12, 2014.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




